Case 5:19-cv-01053-JAK-LAL Document 17 Filed 08/07/20 Page 1 of 1 Page ID #:1678




  1
  2
  3
  4
  5
  6
                                 UNITED STATES DISTRICT COURT
  7
                                CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10   CHARLES HAGE,                                    Case No. EDCV 19-1053-JAK (LAL)

 11                                  Petitioner,       JUDGMENT
 12                        v.

 13   PAT CAVELLO, Warden,

 14                                     Respondent.

 15
 16
 17          Pursuant to the Order Accepting Report and Recommendation of United States
 18   Magistrate Judge,
 19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
 20
 21
 22   Dated: August 7, 2020              _________________________________
                                               JOHN A. KRONSTADT
 23                                            UNITED STATES DISTRICT JUDGE
 24
 25
 26
 27
 28
